Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

       HAY CREEK ROYALTIES, LLC,                        )
       on behalf of itself and all others similarly     )
       situated,                                        )
                                                        )
                      Plaintiff,                        )
                                                        )
       v.                                               )       Case No. 19-CV-177-CVE-JFJ
                                                        )
       ROAN RESOURCES LLC,                              )
                                                        )
                      Defendant.                        )

                                         OPINION AND ORDER

             Before the Court is Plaintiff’s First Motion to Compel (ECF No. 37), which is GRANTED

   IN PART and DENIED IN PART as set forth below.

   I.        Factual and Procedural Background1

             This case involves the alleged underpayment, late payment, or non-payment of royalties

   and oil and gas production proceeds from gas-producing wells operated by Defendant Roan

   Resources LLC (“Roan”). Plaintiff Hay Creek Royalties, LLC owns royalty interests in at least

   one Roan-operated well and purports to bring this action on behalf of itself and others similarly

   situated. Plaintiff brings claims against Roan “concerning Roan’s actual, knowing and willful

   underpayment, late payment or non-payment of royalties and oil-and-gas proceeds from wells

   through improper accounting methods (such as not paying on the starting price for gas products

   but instead taking improper deductions) and by failing to account for and pay royalties.” ECF No.

   31 (First Am. Compl.) ¶ 1.

             Plaintiff proposes two separate classes. Proposed Class I consists of all last successors in

   interest to royalty owners in Oklahoma wells where Roan is or was the operator (or a working



   1
       This Order assumes familiarity with Plaintiff’s First Amended Complaint (ECF No. 31).
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 2 of 11




   interest owner who marketed its share of gas and directly paid royalties to the royalty owners

   wherein Roan improperly underpaid royalties and took excessive deductions from the owners in

   breach of the royalty owners’ oil-and-gas leases with Roan. Proposed Class II consists of all non-

   excluded persons or entities who received untimely payments from Roan or its designee for oil

   and gas proceeds from Oklahoma wells, and whose payments did not include statutory interest.

          On July 11, 2019, Plaintiff issued the discovery requests currently at issue. ECF Nos. 37-

   1, 37-2. On November 27, 2019, United States District Judge Claire Eagan issued a “Scheduling Order

   for Class Certification Issues,” which set a Class Certification Motion deadline of August 19, 2020,

   and a Class Certification Discovery Cutoff of November 19, 2020. ECF No. 36. Judge Eagan’s

   scheduling order further indicated that, in the event a class is certified, she would enter a separate

   scheduling order for a trial on the merits. Id. Accordingly, Judge Eagan elected to bifurcate

   discovery into separate class certification and merits phases. No class has yet been certified.

   II.    Standard of Review

          Under Rule 26 of the Federal Rules of Civil Procedure, parties may obtain discovery

   “regarding any nonprivileged matter that is relevant to any party’s claim or defense and

   proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Discoverable information need

   not be admissible at trial. Id. Rule 26 provides six factors to consider regarding proportionality:

   (1) the importance of the issues at stake in the action; (2) the amount in controversy; (3) the parties’

   relative access to relevant information; (4) the parties’ resources; (5) the importance of the

   discovery in resolving the issues; and (6) whether the burden or expense of the proposed discovery

   outweighs its likely benefit. Fed. R. Civ. P. 26(b)(1). This analysis often means “that the burden

   of responding to discovery lies heavier on the party who has more information, and properly so.”

   Fed. R. Civ. P. 26(b) advisory committee’s note (2015 amendment). Rule 26’s proportionality

   requirement is not “intended to permit the opposing party to refuse discovery simply by making a


                                                      2
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 3 of 11




   boilerplate objection that it is not proportional.” Fed. R. Civ. P. 26(b) advisory committee’s note

   (2015 amendment).

          Document requests must describe what is being sought with “reasonable particularity.”

   Fed. R. Civ. P. 34(b)(1)(A). Objections to discovery requests must be stated “with specificity.”

   Fed. R. Civ. P. 34(b)(2)(B). Mere boilerplate objection language, such as “vague, over-broad,

   unduly burdensome, not reasonably calculated to lead to discovery of admissible evidence,”

   without more, is not sufficient. See Howard v. Segway, Inc., No. 11-CV-688-GKF-PJC, 2013 WL

   869955, at *1, *3 (N.D. Okla. Mar. 7, 2013). “When the district court does intervene in discovery,

   it has discretion in determining what the scope of discovery should be.” In re Cooper Tire &

   Rubber Co., 568 F.3d 1180, 1189 (10th Cir. 2009). District courts managing discovery matters

   are subject to review only for abuse of discretion. See Caves v. Beechcraft Corp., No. 15-CV-125-

   CVE-PJC, 2016 WL 355491, at *1 (N.D. Okla. Jan. 29, 2016).

   III.   Parties’ Arguments

          In its brief, Roan raises two principal objections to Plaintiff’s discovery requests: (1) the

   requests will require extensive searches of Roan’s electronically stored information (“ESI”) and

   emails, which is overly burdensome prior to class certification; and (2) all challenged individual

   requests are facially overbroad, unduly burdensome, disproportionate to the needs of the case,

   vague, or irrelevant to class-certification issues. Defendant states that, despite having to deal with

   a recent merger and change of management in 2019, it has produced 6.7 gigabytes of payment

   history documents and is in the process of producing many more responsive documents. Roan

   contends that, once this production is complete, “Plaintiff will have access to all the relevant

   information needed to analyze and argue class certification.” ECF No. 43 at 3.

          In its briefing, Plaintiff argues: (1) Roan’s blanket objection to conducting an ESI or email

   search at the class-certification stage is without merit; (2) the challenged individual requests are


                                                     3
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 4 of 11




   relevant to class certification and are not overbroad or vague; and (3) Roan should be compelled

   to produce the documents it already promised to produce. Plaintiff has offered to mitigate Roan’s

   burden by establishing ESI protocols and relevant custodians, as this Court ordered on a motion to

   compel in another oil-and-gas royalty underpayment case, Kunneman Properties, LLC v.

   Marathon Oil Company, No. 17-CV-456-GKF-JFJ, 2019 WL 5188355 (N.D. Okla. Oct. 15, 2019).

   IV.    Analysis

          The Court holds: (1) Roan must search and produce ESI, subject to agreed ESI protocols;

   (2) certain requests are vague or overbroad and will be limited by the Court; and (3) the Court will

   not compel Roan to produce the documents it already agreed to produce.

          A.      ESI Must Be Searched With Established ESI Protocols

          Across multiple requests for production, Plaintiff is requesting that Roan search, review,

   and produce ESI. Specifically, Plaintiff is requesting searches of email accounts, databases, and

   other electronic sources. Plaintiff states its willingness to negotiate ESI protocols for these

   requests. Roan argues that ESI searches are overly burdensome and premature at the class-

   certification stage, because such searches are “unlikely to be probative of anything further that is

   relative to the class certification issues” yet will strain the resources of a company as small as

   Roan. ECF No. 43 at 7. Roan argues that the company was recently acquired, and Roan’s

   management team has left the company. The current Roan/Citizen Energy III has fewer than fifty

   employees, and there is no available staff that can be assigned to conducting an ESI search.

          The Court overrules Roan’s blanket objection to search and production of ESI. Although

   Roan contends Plaintiff has all discovery it needs for purposes of class certification, Roan’s

   internal documents and communications, and communications with royalty owners, midstream

   providers (Class I), and the State of Oklahoma (Class II), could tend to show commonality of

   claims and Roan’s royalty payment practices on a class-wide basis. Further, search of electronic


                                                    4
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 5 of 11




   databases for relevant internal communications or documents is not merely a fishing expedition.

   It is not overly speculative that Roan employees discussed the bases and reasoning behind the

   royalty calculation data already produced. Communications and presentations may be important

   to establishing class-wide treatment of royalty calculations for Oklahoma wells.

          Roan’s burden argument is not particularly meaningful, because it is unsupported by

   affidavit or other evidence, and it provides no specific information regarding the alleged burden

   imposed on Roan from having to conduct ESI searches. Roan’s argument in its brief does not

   account for any specified search terms, specific number of custodians, or other ESI protocols. See

   Fed. R. Civ. P. 26(b)(2)(B) (“On motion to compel discovery . . . , the party from whom discovery

   is sought must show that the [ESI] is not reasonably accessible because of undue burden or cost.”).

   Cf. Panel Specialists Inc. v. Tenawa Haven Processing LLC, No. 16-4140-SAC, 2017 WL

   3503354, at *3 (D. Kan. 2017) (motion to compel denied where producing company submitted

   affidavit from company executive in support of its allegation that producing the requested material

   would be overly burdensome for such a small company, and court found the requested material

   was of “minimal probative value”).

          Further, Roan indicates that that it was formed in June 2017 and acquired by Citizen Energy

   III in December 2019. ECF No. 43 at 2. In its objections to the RFPs, Roan objects to production

   of documents pertaining to the time period prior to April 1, 2017, “the effective date on which

   Roan acquired its working interest in the putative class wells.” ECF No. 37-3 at 4; ECF No. 37-4

   at 4. Therefore, it appears that ESI searches will encompass a relatively limited duration of less

   than three years. Roan’s burden argument does not persuade the Court that production of ESI is

   globally overly burdensome or disproportionate to the needs of this case. Considering all

   proportionality factors, the Court finds the requested ESI is important to the issues at stake; that

   there is a significant amount in controversy; that Roan has access and resources to search ESI; and


                                                    5
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 6 of 11




   that the overall burden or expense of searching ESI does not outweigh its likely benefit. Fed. R.

   Civ. P. 26(b)(1). The Court therefore orders Roan to conduct searches of ESI and other documents

   for the period of April 1, 2017, to the present.

             However, as discussed below, certain requests are overly burdensome without limitations

   in the form of ESI protocols, and Plaintiff agrees that protocols are appropriate. The Court will

   not sua sponte establish ESI search protocols, and the Court orders the parties to meet and confer

   on the subject of establishing ESI protocols. Subject to establishment of these protocols by

   agreement, and other limits established for specific requests below, the Court overrules Roan’s

   global objection to search and review of ESI at this stage of the proceeding.

             B.     Specific Requests as to Plaintiff’s First Set of Document Requests are Granted,
                    Denied, or Narrowed as Follows2

                    1.      All Documents with Midstream Service providers regarding
                            Marketable Condition or marketable products; title transfer; testifying
                            in a royalty underpayment case; or off-lease fuel use (1st RFP Nos. 4(a)-
                            (c), 5)3

             Granted, subject to limitations and ESI protocols. RFPs 4 and 5 request documents,

   including communications, with providers of Midstream Services regarding four topics. These

   requests are relevant to what fees and proceeds midstream service providers absorb or pass on to

   Roan, which then may be passed on to royalty owners. The Court finds all four subparts relevant

   to class-certification issues presented but finds that the requests are facially overbroad and

   therefore imposes limits to ensure proportionality to the needs of the case. On a global basis, the


   2
     As Plaintiff points out in its opening brief, the challenged RFPs in the First Set of Document
   Requests are similar to certain challenged RFPs in Kunneman, which this Court addressed in a
   written Opinion and Order. See Kunneman, 2019 WL 5188355. The Court identifies no reason to
   depart from the principles articulated in Kunneman, and the Court’s order in this case aligns with
   those principles. While discovery in Kunneman was not bifurcated, as it is here, the Court clarified
   that the “vast majority” of the challenged RFPs in Kunneman were relevant to both class
   certification and merits. Id. at *2.
   3
       The Court’s capitalized phrases refer to defined terms in Plaintiff’s discovery requests.

                                                      6
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 7 of 11




   Court limits RFPs 4 and 5 to Roan’s communications with providers of Midstream Services, rather

   than all “Documents” as defined in the RFP. The parties shall meet and confer to establish ESI

   protocols and to identify relevant search terms and relevant custodians.

                  2.     Emails, meeting minutes, meeting agendas, or other Documents
                         regarding “title transfer” clauses in gas contracts (1st RFP No. 7)

          Granted, subject to limitations and ESI protocols. The requests are relevant to class

   certification, because emails, meeting minutes, and meeting agendas may show what fees and

   proceeds are being passed on to royalty owners. The request is limited to the specifically listed

   items, and the phrase “other documents” is stricken from the request. To ensure proportionality,

   Plaintiff must limit this request to a proportional and reasonable number of search terms and

   custodians. The parties shall meet and confer to establish ESI protocols and to identify relevant

   search terms and relevant custodians.

                  3.     Analyses, presentations, and financial projections (including asset
                         reviews, joint venture meetings, asset sales, and board minutes)
                         regarding Roan’s Wells and any oil and gas production assets and
                         associated Midstream Costs and off-lease fuel use (1st RFP. No. 8)

          Granted, subject to limitations and ESI protocols. Plaintiff requests a variety of documents

   “regarding Defendant’s Wells and any oil and gas production assets and the associated Midstream

   Costs and off lease fuel use.” ECF No. 37-1 at 8. The requests are relevant to class certification,

   because such documents may show what fees and proceeds are being passed on to royalty owners

   at what stages of marketability. However, the request is facially overbroad as written, and could

   conceivably encompass every analysis, presentation, or financial projection Roan generated.

   Therefore, the phrase “Defendant’s Wells” is stricken from the request. To ensure proportionality,

   Plaintiff must limit this request to a proportional and reasonable number of search terms and

   custodians. The parties shall meet and confer to establish ESI protocols and to identify relevant

   search terms and relevant custodians.


                                                   7
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 8 of 11




                  4.     Organizational charts and employee lists (1st RFP No. 9)

          Granted, subject to limitations. In its brief, Roan agreed to provide a list of employees

   with information about relevant Roan leases and wells. Roan’s proposal is a reasonable limitation,

   and Plaintiff appears to agree to the proposal. See ECF No. 46 at 9. The Court will not order Roan

   to create additional documents not already in existence or to alter existing documents.

                  5.     Documents concerning royalty payment practices, including fuel use
                         and deduction of GCDTP for Class I (1st RFP No. 11)

          Granted, subject to ESI protocols. These requests are relevant to showing Roan’s class-

   wide decisions regarding royalty calculations. To ensure proportionality, Plaintiff must limit this

   request to a proportional and reasonable number of search terms and custodians. The parties shall

   meet and confer to establish ESI protocols and to identify relevant search terms and relevant

   custodians.

          C.      Specific Requests as to Plaintiff’s Second Set of Document Requests are
                  Granted, Denied, or Narrowed as Follows

                  1.     Organizational charts and employee lists for employees responsible for
                         determining whether and when to pay oil and gas proceeds and
                         whether to pay statutory interest (2d RFP No. 1)

          Granted, subject to limitations. In its brief, Roan agreed to provide a list of employees

   responsible for determining when to pay oil and gas proceeds and whether to pay interest. Roan’s

   proposal is a reasonable limitation, and Plaintiff appears to agree to the proposal. See ECF No. 46

   at 10. The Court will not order Roan to create additional documents not already in existence or to

   alter existing documents.

                  2.     All Documents referring to the PRSA, including all Documents relating
                         to efforts to amend or modify the PRSA regardless of whether such
                         efforts were undertaken by Roan or another person/entity (2d RFP No.
                         9)

          Denied, as facially overbroad. Plaintiff states that documents responsive to this RFP will

   prove relevant to company-wide decisions made concerning the PRSA, which is a focus of the

                                                   8
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 9 of 11




   class certification determination. Plaintiff proposes an ESI protocol requiring custodians and

   search terms to limit any potential overbreadth. The Court finds it would be disproportionately

   burdensome for Roan to comply with this request as written, given that, according to Plaintiff, it

   seeks any document in which “Roan talked about the PRSA.” ECF No. 37 at 12. To the extent

   this request seeks information regarding company-wide implementation of the PRSA, Plaintiff’s

   other requests are more narrowly tailored to obtain such relevant information. The Court finds

   that documents specifically discussing efforts to amend or modify the PRSA are not relevant to

   class certification, and Plaintiff fails to articulate any rationale for seeking these documents for

   purposes of class certification.

                  3.      All Documents evidencing, demonstrating, and/or reflecting the
                          amount of O&G Proceeds and interest on O&G Proceeds Roan
                          currently holds in suspense for Owners in the Wells (2d RFP. No. 15)

          Granted, subject to limitations and ESI protocols.         Plaintiff states that documents

   responsive to this RFP will prove relevant to class certification, because they will demonstrate

   whether Roan holds interest, as well as principal, in suspense whenever a royalty owner is

   unknown. The Court finds this request to be relevant to class certification. However, the Court

   finds this request to be overbroad and limits the request to summary documents and

   communications demonstrating the amount of O&G Proceeds and interest on O&G Proceeds that

   Roan holds in suspense for Owners of the Wells. The parties shall meet and confer to establish

   ESI protocols and to identify relevant search terms and relevant custodians.

                  4.      All Documents evidencing, demonstrating, or reflecting the amount of
                          O&G Proceeds and interest on O&G Proceeds from Oklahoma Wells
                          that have escheated or otherwise been paid by Roan to the State of
                          Oklahoma (including documents identifying each person who is/was an
                          Owner in the Oklahoma Well for which such O&G Proceeds were
                          transferred to the State), and all Documents Roan provided to the State
                          of Oklahoma regarding O&G Proceeds and interest on O&G Proceeds
                          that have escheated or otherwise been paid to the State of Oklahoma
                          (2d RFP. Nos. 17, 18)


                                                    9
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 10 of 11




          Granted, subject to limitations and ESI protocols.         Plaintiff states that documents

   responsive to RFP Nos. 17 and 18 will prove relevant to class certification, because an owner’s

   right to unclaimed property funds exists, whether the owner takes possession of the funds or a state

   holds the money for the owner. The Court finds this request to be relevant to class certification.

   See Cline v. Sunoco, Inc., No. 6:17-cv-313-JAG, ECF No. 186, at 1 (E.D. Okla. Nov. 26, 2019)

   (finding that late-payment class may include recipients of payments made to state unclaimed

   property funds, because the owners’ right to the funds in question “exists, whether the owners take

   possession of the funds themselves or a state holds the money for them”). However, the Court

   finds this request to be overbroad and limits the request to summary documents and

   communications, including such summary documents and communications with the State of

   Oklahoma, demonstrating the amount of O&G Proceeds and interest on O&G Proceeds that Roan

   paid to the State of Oklahoma in escheatment. The parties shall meet and confer to establish ESI

   protocols and to identify relevant search terms and relevant custodians.

                  5.      Communications between Roan and any Owners concerning the
                          payment of interest on any Untimely Payments in any Oklahoma Well
                          (2d RFP No. 24)

          Granted, subject to ESI protocols. Plaintiff states that documents responsive to this RFP

   will prove relevant to class certification, pointing out that Roan maintained an Interest Demand

   Tracking Spreadsheet to keep track of interest owed for late payments. The Court finds this request

   to be relevant to class certification, because it may show whether Roan had a company-wide policy

   regarding payment of interest on late payments. The parties shall meet and confer to establish ESI

   protocols and to identify relevant search terms and relevant custodians.




                                                   10
Case 4:19-cv-00177-CVE-JFJ Document 49 Filed in USDC ND/OK on 06/02/20 Page 11 of 11




                  6.      Documents concerning Any Communication between Roan and any
                          Oklahoma state, county, or local agency regarding Roan’s obligation to
                          pay interest on Untimely Payments (RFP No. 26)

          Granted, subject to ESI protocols. Plaintiff states that documents responsive to this RFP

   will prove relevant to class certification, because escheated funds and state unclaimed funds fall

   squarely within the issues of this case. The Court finds this request to be relevant to class

   certification, because it may show whether Roan had a company-wide policy regarding payment

   of interest on late payments. The parties shall meet and confer to establish ESI protocols and to

   identify relevant search terms and relevant custodians.

          D.      Request to Compel Production of Documents Roan Promised to Produce

          Plaintiff asks the Court to compel Roan to produce documents it agreed to produce in

   response to various RFPs in both the First and Second Sets of RFPs. Plaintiff contends that, despite

   Roan’s promise to produce documents, production has not been forthcoming. Roan is still in the

   process of searching for and producing documents to Plaintiff. Roan further represents that,

   despite some initial production delay, it has now produced significant volumes of documents. ECF

   No. 43. Accordingly, Plaintiff’s request for an order compelling production of the agreed

   documents is denied at this time.

   V.     Conclusion

          Plaintiff’s First Motion to Compel (ECF No. 37) is GRANTED IN PART and DENIED

   IN PART as set forth above. Plaintiff shall propose ESI protocols for relevant requests no later

   than ten days from the date of this Order, and the parties shall meet and confer regarding disputes

   and make all efforts to reach agreement.

                                              0.
          SO ORDERED this 2nd day of June, 2020.




                                                   11
